Judgment of resentence, Supreme Court, New York County (Lewis Bart Stone, J.), rendered October 20, 2011, as amended November 15, 2011, resentencing defendant to an aggregate term of 15 years, to be followed by five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). Concur— Tom, J.E, Acosta, Saxe, Freedman and Feinman, JJ.